Citation Nr: 9924759	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, on 
a direct basis.

2.  Entitlement to service connection for a respiratory 
disorder, on a direct basis.

3.  Entitlement to service connection for hemorrhoids, on a 
direct basis.

4.  Entitlement to service connection for a psychiatric 
disability, on a direct basis.

5.  Entitlement to service connection for chest pain, on a 
direct basis.

6.  Entitlement to service connection for headaches, on a 
direct basis.

7.  Entitlement to service connection for symptoms involving 
the skin, as a chronic disability resulting from an 
undiagnosed illness.

8.  Entitlement to service connection for respiratory 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.

9.  Entitlement to service connection for chest pain, as a 
chronic disability resulting from an undiagnosed illness.

10.  Entitlement to service connection for headaches, as a 
chronic disability resulting from an undiagnosed illness.

11.  Entitlement to service connection for hemorrhoid 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.

12.  Entitlement to service connection for psychiatric 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1994 rating 
decision by the Winston-Salem, North Carolina RO.  This case 
was before the Board in January 1998 when it was remanded for 
additional development.

In July 1997, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The claims for entitlement to service connection on a 
direct basis for a skin disorder, a respiratory disorder, 
hemorrhoids, a psychiatric disability, chest pain, and 
headaches are not accompanied by any medical evidence to 
support those allegations.

2.  The claims for entitlement to service connection on a 
direct basis for a skin disorder, a respiratory disorder, 
hemorrhoids, a psychiatric disability, chest pain, and 
headaches are not plausible.

3.  The veteran has been diagnosed as having atopic 
dermatitis and juvenile plantar dermatosis; his allegation 
that his symptoms involving the skin are a chronic disability 
resulting from an undiagnosed illness is not supported by 
evidence that would render the claim plausible.

4.  The veteran has been diagnosed as having chronic 
rhinitis; his allegation that his respiratory symptoms are a 
chronic disability resulting from an undiagnosed illness is 
not supported by evidence that would render the claim 
plausible.

5.  There is no evidence of objective manifestations of chest 
pain in service or to a degree of 10 percent following 
discharge. 

6.  There is no evidence of objective manifestations of 
headaches in service or to a degree of 10 percent following 
discharge. 

7.  There is no evidence of objective manifestations of 
hemorrhoid symptoms in service or to a degree of 10 percent 
following discharge.

8.  There is no evidence of objective manifestations of 
psychiatric symptoms in service or to a degree of 10 percent 
following discharge. 


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for a 
skin disorder, a respiratory disorder, hemorrhoids, a 
psychiatric disability, chest pain, and headaches are not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The claims for entitlement to service connection for a 
skin disorder, a respiratory disorder, hemorrhoids, a 
psychiatric disability, chest pain, and headaches resulting 
from an undiagnosed illness are not well grounded.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A January 1987 pre-enlistment examination report is negative 
for complaints or findings related to a skin disorder, chest 
pain, a respiratory disorder, hemorrhoids, headaches, or a 
psychiatric disability.  The veteran was found to be 
physically and mentally qualified for enlistment.  A November 
1967 service medical record notes the veteran's complaints of 
a cold for two days.  Assessment was upper respiratory 
infection.  Service medical records dated in July 1988 note 
the veteran's complaints of a rash on the left side of his 
neck.  Examination revealed no itching and no irritation.  
Assessment was folliculitis, shaving rash.  A March 1989 
service medical record notes that the veteran's medical 
history was negative for hemorrhoids.  Rectal examination was 
negative.  Service medical records note no complaints or 
findings related to chest pain, headaches, or a psychiatric 
disability.  An August 1991 release from active duty 
examination report notes no complaints or findings related to 
a skin disorder, chest pain, a respiratory disorder, 
hemorrhoids, headaches, or a psychiatric disability.  The 
veteran was found to be physically and mentally qualified for 
release from active duty.

A February 1992 treatment record from Rufus M. Thomas, M.D., 
the veteran's private physician, notes that the veteran was 
seen with complaints of an itchy rash of the antecubitals, 
popliteals and thighs.  The veteran indicated that the rash 
had been present since his return from Saudi Arabia.  
Diagnosis was atopic dermatitis.  A June 1992 treatment 
record notes the veteran's complaints of very itchy legs.  
Atopic dermatitis was noted to be better.

A March 1994 VA examination report notes the veteran's 
complaints of: a rash on the inner legs, elbows and knees; 
retrosternal, sharp chest pains; sinus problems; headaches at 
irregular intervals; periods of anxiety; and mood swings.  On 
psychiatric examination, the veteran was found to be neatly 
dressed.  He appeared alert and pleasant.  He indicated that 
he had difficulty being around large groups of people.  
Verbal productivity, orientation, memory, insight and 
judgment appeared adequate.  Diagnoses included headaches of 
undetermined etiology and anxiety disorder, not otherwise 
specified.  On general medical examination, the veteran noted 
a history of hemorrhoids during service.  He further noted 
that his chest pains were very rare, and not associated with 
other cardiorespiratory complaints.  The veteran also noted 
that he exhibits symptoms of allergic rhinitis, aggravated by 
seasonal changes, and sinusitis once or twice a year.  He 
stated that the symptoms of rhinitis include rhinorrhea, 
sneezing and watery eyes; the symptoms of sinusitis include 
facial pain, nasal congestion and post-nasal drainage.  The 
veteran described his headaches as bitemporal in nature, with 
no visual disturbances.  He associates the headaches with 
stress.  Examination of the skin revealed erythematous, 
papular lesions with superficial excoriation from scratching 
and some areas of lichenification noted on the inner thighs, 
antecubitals and popliteal areas.  Examination of the nose 
and sinuses revealed congestion on the right side.  The 
tonsillopharyngeal area was congested.  Posterior nasal 
drainage was noted.  Examination of the digestive system 
revealed internal hemorrhoids.  Examination of the 
neurological and psychiatric systems were normal.  
Examination of the cardiovascular system was normal.  
Diagnoses included internal hemorrhoids, tension headaches, 
atopic dermatitis, allergic rhinitis, and history of 
sinusitis.

During a July 1997 Travel Board hearing, the veteran 
presented testimony only with respect to the issue of 
entitlement to service connection for a skin disorder.  The 
veteran stated that he first noticed a skin rash "a couple 
of months after [he] got out" of service, or about November 
1991.  He testified that he had no problems with a skin rash 
during service.  He indicated that he has had the rash on his 
legs, arms and stomach.  He further indicated that the rash 
is very itchy, and tends to come and go.  The longest he has 
gone without a rash since service is "six, seven months."  
The veteran testified that he saw a private physician 
following service, but the physician did not indicate that 
the rash was the result of his service in the Persian Gulf.

As directed in the Board's January 1998 Remand, the RO's 
January 1998 letter requested that the veteran provide the 
names, addresses and approximate dates of treatment of any 
health care providers who have treated him for his claimed 
disabilities.  The letter also informed the veteran that he 
may submit nonmedical evidence (to include lay statements) in 
support of his claims.  The veteran did not respond to this 
request.

VA compensation examinations were conducted in July and 
August 1998.  A July 1998 special nose, sinus, larynx and 
pharynx examination report notes the veteran's complaints of 
sinusitis.  Specifically, the veteran complained of: 
periorbital and frontal headaches, worse on bending over, 
occurring several times per week and lasting from several 
hours to all day; yellow mucus on nose blowing infrequently; 
post-nasal drainage; and constant nasal obstruction, worse on 
the left.  The veteran denied fever, chills and sweats.  
Examination of the nose revealed a slight right septal 
deviation with only 10 percent obstruction.  The mucosa was 
erythematous.  No purulents or polyps were noted.  Upon 
examination of the oral pharynx, the uvula was thickened; no 
lesions were noted.  Diagnosis was chronic rhinitis.  The 
examiner noted that the veteran "does not have a good 
history for acute or chronic sinusitis, however, a CT scan of 
the sinuses would be the best way to evaluate for chronic 
sinusitis."  It was noted that the veteran failed to report 
for a VA CT scan appointment.

A July 1998 VA special heart examination report notes the 
veteran's complaints of intermittent symptoms of atypical 
chest pain in the anterior part of the chest, usually 
occurring when he gets upset.  The veteran reported that he 
had no other symptoms associated with this pain, such as 
shortness of breath, palpitation or dizziness.  He described 
the pain as aching in character, lasting from a half an hour 
to several hours.  He stated that the pain was relieved with 
relaxation.  He further stated that when he walks around, he 
feels good.  The veteran reported that he was not taking any 
medication.  The examiner noted that the veteran had a 
history of chronic smoking, and was currently smoking one 
pack per day.  Examination revealed blood pressure of 124/80.  
There was no postural hypotension.  Peripheral pulses were 
equal and intact.  Pulse was 76 per minute and regular.  The 
neck was supple, with no jugular venous distention.  Cardiac 
examination revealed regular rhythm, and normal first and 
second heart sounds.  No murmurs or gallops were appreciated.  
Peripheral pulses were intact in the lower extremities; no 
pedal edema was noted.  Resting EKG was unremarkable.  
Assessment included normal cardiovascular system examination; 
unremarkable resting EKG; good functional working capacity by 
history; and chest pain, atypical in nature.  The examiner 
stated that "the chest pain, from a clinical examination and 
history, is atypical, most likely noncardiac."  A treadmill 
exercise test to assess functional working capacity and EKG 
response was recommended.  It was noted that the veteran 
failed to report for a VA treadmill appointment.

An August 1998 VA special skin examination report notes the 
veteran's complaints of a recurrent lower extremity rash.  He 
indicated that the rash itches occasionally.  He further 
indicated that eruptions last two to three weeks.  The 
veteran reported no current symptoms, but noted that atopic 
dermatitis had been previously diagnosed.  Examination 
revealed some subacute eczematous dermatitis of the upper 
back with a sandpapery texture.  The examiner noted that no 
acute atopic dermatitis or rashes were noted on the legs; 
however, the veteran had scaling eruption of the plantar 
surfaces of the feet bilaterally.  Diagnoses included atopic 
dermatitis on the upper back and juvenile plantar dermatosis.

An August 1998 VA special psychiatric examination report 
notes that the veteran had no complaints of an emotional 
problem.  The veteran stated that he had no problems with 
anxiety.  He further stated that he has never had any 
psychiatric treatment.  Mental status examination revealed no 
loose associations, flight of ideas, bizarre motor movements 
or tics.  Mood was calm, affect was appropriate, and insight 
and judgment were adequate.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
veteran was oriented times three.  Memory was good.  
Intellectual capacity was adequate.  The examination report 
also notes the veteran's complaints of headaches for the past 
five or six years.  He indicated that the headaches occur 
about three times per week and last about two hours.  The 
veteran described the headaches as a sharp, throbbing pain, 
aggravated by stress and located in the frontal area.  He 
indicated that taking Advil or Excedrin relieved his 
headaches.  Examination of the cranial nerves was within 
normal limits.  Examination of the motor systems revealed no 
asymmetry, involuntary movement, weakness or atrophy.  Deep 
tendon reflexes were symmetrical and normally active.  
Assessment included headaches, no neurological sequelae, 
etiology unknown.  The examiner noted that no psychiatric 
disorder was found.  

An August 1998 VA special neurological examination report 
notes the veteran's complaints of headaches for approximately 
six years.  The veteran described the headaches as bilateral, 
throbbing, and worse in the morning.  He indicated that the 
headaches occur approximately twice a week and last about two 
hours.  He indicated that the pain is not seasonal, and is 
not related to his meals or food.  He stated that he gets 
some relief from Advil.  Examination revealed normal pupils, 
discs, rotations and fields.  The veteran could subtract 7 
from 100 and could do two-part commands.  Facial movements 
were symmetric.  Strength was all good.  Reflexes were 
symmetric and active.  Babinski signs were absent.  Romberg 
was normal.  Assessment included bilateral headaches for 
approximately six years, not throbbing or nauseating.  The 
examiner stated that "[t]his is perhaps muscle tension; 
neurologically."

During an August 1998 VA special rectum and anus examination, 
the veteran stated that he was currently comfortable and was 
not having any symptoms related to hemorrhoids.  He stated 
that it had been "a long time" since he had experienced 
such symptoms, and did not remember any specific time or 
occasion.  The veteran further stated that he has never had 
any difficulty with sphincter control, fecal leakage, 
involuntary bowel movements or use of a pad.  The veteran 
described using Preparation H in the past, but stated that he 
had no treatment currently.  No external hemorrhoids were 
found upon examination.  There were no external lesions 
around the buttocks or anus, and no fissures or cracks.  
Rectal examination revealed no hemorrhoids or other 
abnormalities.  A smooth, nontender distal portion of the 
rectum was reached.  There was no evidence of rectal 
bleeding.  The examiner stated that the veteran "is 
presently asymptomatic;" no hemorrhoids were found.

Analysis

Service Connection on a Direct Basis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 
7104 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claims for service connection for a skin disorder, a 
respiratory disorder, hemorrhoids, a psychiatric disorder, 
chest pain, and a diagnosable disability manifested by 
headaches are not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the United States Court of Appeals for 
Veterans Claims noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Skin Disorder and Respiratory Disorder

With the above in mind, the Board notes that July 1968 
service medical records note an assessment of folliculitis, 
shaving rash.  An August 1991 release from active duty 
examination is negative for complaints or findings of a skin 
disorder.  Following the veteran's separation from active 
service in October 1991, the earliest medical evidence of a 
skin disorder is a February 1992 private treatment record.  
The Board notes that the 1992 medical assessment, atopic 
dermatitis, has never been linked to the veteran's period of 
military service.  The Board also notes that a 1998 medical 
assessment, juvenile plantar dermatosis, has never been 
linked to the veteran's period of military service.  The 
veteran maintains that he has a skin disorder that is related 
to military service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In addition, the Board notes that a November 1967 service 
medical record note a diagnosis of upper respiratory 
infection.  An August 1991 release from active duty 
examination is negative for complaints or findings of a 
respiratory disorder.  Following the veteran's separation 
from active service in October 1991, the earliest medical 
evidence of a respiratory disorder is a March 1994 VA 
examination report.  The Board notes that the 1994 medical 
assessment, allergic rhinitis and history of sinusitis, has 
never been linked to the veteran's period of military 
service.  The veteran maintains that he has a respiratory 
disorder that is related to military service.  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit, supra; Espiritu, supra. 

No competent medical evidence has been presented which tends 
to prove that the veteran has atopic dermatis or juvenile 
plantar dermatosis that is related to service.  In addition, 
no competent medical evidence has been presented which tends 
to prove that the veteran has chronic rhinitis that is 
related to service.

Hemorrhoids, Psychiatric Disorder, Chest Pain and Headaches

As with the claims for service connection for a skin disorder 
and a respiratory disorder, the threshold question to be 
answered is whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As explained below, the Board finds that the 
appellant's claims for service connection for hemorrhoids, a 
psychiatric disorder, chest pain and a diagnosable disability 
manifested by headaches are not well grounded.

In the case at hand, the veteran contends that he has 
hemorrhoids and a psychiatric disability that are related to 
service.  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit, supra; Espiritu, 
supra.  No evidence has been submitted which tends to show 
that hemorrhoids or a psychiatric disability were present in 
service.  Furthermore, the veteran has not presented any 
medical evidence of a current diagnosis of hemorrhoids or a 
psychiatric disability.  Without competent medical evidence 
showing that the veteran presently experiences disability 
that has a nexus to service, these claims may not be 
considered well grounded and therefore must be denied.  
Brammer, supra.

The veteran contends that he has chest pain and a headaches 
that are related to service.  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit, supra; Espiritu, supra.  Even though present 
during 1998 VA examinations, chest pain and headaches by 
themselves are symptoms and not disabilities.  No medical 
evidence has been submitted establishing that the veteran's 
reported chest pain or headaches are a chronic disability 
resulting from currently diagnosed disabilities.  Without 
medical evidence of a current disability, there is no valid 
claim.  Brammer, supra.  Without competent evidence of 
current diagnosis of a disability manifested by chest pain 
that has a nexus to service or current diagnosis of a 
disability manifested by headaches that has a nexus to 
service, these claims may not be considered well grounded and 
therefore must be denied.  Brammer, supra.

Service Connection for Chronic Disabilities Resulting From 
Undiagnosed Illnesses

The veteran and his representative contend that the veteran 
is entitled, pursuant to 38 C.F.R. § 3.317, to service 
connection for chronic disabilities manifested by symptoms 
involving the skin, chest pain, respiratory symptoms, 
hemorrhoid symptoms, headaches, and psychiatric symptoms, as 
a result of undiagnosed illnesses.  As a threshold matter, 
the Board notes that the RO has complied with the development 
of these Gulf War undiagnosed illness claims as required by 
VA Circular 20-92-29.  See, e.g., January 1998 Gulf War 
development letter to the veteran and the reports of VA 
examinations in July and August 1998.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, cardiovascular signs and symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (1998) (implementing 38 U.S.C.A. § 1117).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1998).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  Where there is no well-
grounded claim, there is no duty to assist.  The General 
Counsel addressed the issue of what constitutes a well-
grounded claim under the provisions of 38 U.S.C.A. § 1117 in 
VAOPGCPREC 4-99 (May 3, 1999).  The conclusion of the General 
Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

VAOPGCPREC 4-99 (May 3, 1999).  

Symptoms Involving the Skin and Respiratory Symptoms

The veteran's claims concerning service connection for 
symptoms involving the skin as a chronic disability resulting 
from  an undiagnosed illness and respiratory symptoms as a 
chronic disability resulting from  an undiagnosed illness are 
not well grounded.  The claims file indicates that the 
veteran has been diagnosed as having atopic dermatitis, 
juvenile plantar dermatosis and chronic rhinitis (by VA 
examiners in 1998).  In paragraph 15 of its precedential 
opinion, the General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's symptoms 
involving the skin have been clinically diagnosed as atopic 
dermatitis and juvenile plantar dermatosis and his 
respiratory symptoms have been clinically diagnosed as 
chronic rhinitis; therefore, he has not submitted evidence 
that these symptoms are the result of a chronic disability 
resulting from undiagnosed illnesses.  Thus, the veteran's 
claims concerning service connection for symptoms involving 
the skin as a chronic disability resulting from  an 
undiagnosed illness and service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness are not well grounded.

Chest Pain and Headaches

The veteran's claims for service connection for chest pain as 
a chronic disability resulting from an undiagnosed illness 
and headaches as a chronic disability resulting from an 
undiagnosed illness are not well grounded.

First, the Board notes that the veteran's service medical 
records are negative for complaints of chest pain; the 
veteran first complained of chest pain following service.  A 
March 1994 VA examination report notes the veteran's 
complaints of sharp chest pains.  The veteran indicated that 
these pain occurred infrequently and were not associated with 
other cardiorespiratory symptoms.  Examination of the 
cardiovascular system was normal.  A July 1998 VA examination 
report notes the veteran's complaints of intermittent 
symptoms of atypical chest pain in the anterior part of the 
chest, usually occurring when he gets upset.  The veteran 
reported that he had no other symptoms associated with this 
pain, such as shortness of breath, palpitation or dizziness.  
He described the pain as aching in character, lasting from a 
half an hour to several hours.  He stated that the pain was 
relieved with relaxation.  He further stated that when he 
walks around, he feels good.  The veteran reported that he 
was not taking any medication.  Assessment included normal 
cardiovascular system examination; unremarkable resting EKG; 
good functional working capacity by history; and chest pain, 
atypical in nature.  The examiner stated that "the chest 
pain, from a clinical examination and history, is atypical, 
most likely noncardiac."  Thus, the veteran has submitted 
evidence of the manifestations of signs or symptoms of an 
undiagnosed illness.

Complaints of such pain are not specifically referenced under 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Thus with application of 38 C.F.R. § 4.20 the condition must 
be rated analogously to ascertain whether the chest pain 
meets the criteria for a compensable rating thereby 
satisfying the requirements for presumptive service 
connection.  Diagnostic Code 9422, pain disorder, appears to 
more closely reflect the veteran's complaints.  In this 
regard, the criteria provide that a noncompensable evaluation 
is warranted for pain disorder, when a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  Occupational and social 
impairment, occasional transient symptoms: which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation.  A 30 percent disability rating is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9422 (1998).  Higher evaluations are 
provided for more severe symptoms, but at this point the 
question is whether the requirements for at least a minimum 
compensable rating are satisfied.

The medical evidence of record reveals no objective 
indications of a chronic chest pain disability (i.e., lasting 
6 months or more) during the relevant period of service, nor 
to a degree of 10 percent or more following service.  In 
fact, the veteran has not submitted any evidence showing that 
the claimed chest pain is severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication.  Thus, the veteran's claim is not well 
grounded under 38 C.F.R. § 3.317.

Second, the Board notes that the veteran's service medical 
records are negative for complaints of headaches; the veteran 
first complained of headaches following service.  A March 
1994 VA examination report notes the veteran's complaints of 
headaches at irregular intervals, associated with stress.  
The veteran described the headaches as bitemporal in nature, 
with no visual disturbances.  VA examination reports dated in 
August 1998 VA note the veteran's complaints of bilateral, 
throbbing headaches, worse in the morning, occurring several 
times per week and lasting approximately two hours.  The 
veteran indicated that taking Advil or Excedrin relieved the 
headaches.  Assessment included headaches, no neurological 
sequelae, etiology unknown.  Thus, the veteran has submitted 
evidence of the manifestation of signs or symptoms of an 
undiagnosed illness.

Under Diagnostic Code 8100, migraine, headaches with very 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability, warrant a 50 
percent rating.  Headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months warrant a 30 percent rating.  Headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent rating.  A 
noncompensable evaluation is to be assigned for less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).

The medical evidence of record reveals no objective 
indications of chronic headaches (i.e., lasting 6 months or 
more) during the relevant period of service, nor to a degree 
of 10 percent or more following service.  In fact, the 
veteran has not submitted any evidence showing that the 
claimed headaches are severe enough to be considered 
prostrating.  Thus, the veteran's claim is not well grounded 
under 38 C.F.R. § 3.317.

The benefit-of-the-doubt doctrine is inapplicable where a 
claim is not well grounded.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, supra.  Therefore, the veteran's claims 
concerning service connection for chest pain as a chronic 
disability resulting from an undiagnosed illness and 
headaches as a chronic disability resulting from an 
undiagnosed illness must be denied.

Hemorrhoids and Psychiatric Disability

In the present case, the Board notes that the veteran's 
service medical records are negative for findings related to 
hemorrhoid symptoms.  Although the veteran was diagnosed with 
internal hemorrhoids in March 1994, there is no evidence that 
the veteran has any current complaints or findings of 
hemorrhoid symptoms.  The Board notes that there simply are 
no objective indications of chronic hemorrhoid symptoms 
(i.e., lasting 6 months or more) during the relevant period 
of service, nor to a degree of 10 percent or more following 
service.  In fact, the veteran stated during a 1998 VA 
examination that he was having no symptoms related to 
hemorrhoids.  He has no current disability from hemorrhoids, 
thus his claim would not be well grounded.  Moreover, 
assuming he does have hemorrhoids then this would be a 
diagnosed disability and again would not be well grounded 
under 38 C.F.R. § 3.317.

In addition, the Board notes that the veteran's service 
medical records are negative for complaints or findings of 
psychiatric symptoms.  Although the veteran complained of 
periods of anxiety during a March 1994 VA examination, there 
is no evidence that the veteran has any current findings of 
psychiatric symptoms.  The Board notes that there simply are 
no objective indications of chronic psychiatric symptoms 
(i.e., lasting 6 months or more) during the relevant period 
of service, nor to a degree of 10 percent or more following 
service.  In fact, the veteran stated during a 1998 VA 
examination that he was having no problems with anxiety.  
Thus, the veteran's claim is not well grounded under 38 
C.F.R. § 3.317.

The benefit-of-the-doubt doctrine is inapplicable where a 
claim is not well grounded.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, supra.  Therefore, the veteran's claims 
concerning service connection for hemorrhoid symptoms as a 
chronic disability resulting from an undiagnosed illness and 
psychiatric symptoms as a chronic disability resulting from 
an undiagnosed illness must be denied.


ORDER

The claim for entitlement to service connection for a skin 
disorder, on a direct basis, is denied.

The claim for entitlement to service connection for a 
respiratory disorder, on a direct basis, is denied.

The claim for entitlement to service connection for 
hemorrhoids, on a direct basis, is denied.

The claim for entitlement to service connection for a 
psychiatric disability, on a direct basis, is denied.

The claim for entitlement to service connection for chest 
pain, on a direct basis, is denied.

The claim for entitlement to service connection for 
headaches, on a direct basis, is denied.

The claim for entitlement to service connection for symptoms 
involving the skin as a chronic disability resulting from an 
undiagnosed illness is denied.

The claim for entitlement to service connection for 
respiratory symptoms as a chronic disability resulting from 
an undiagnosed illness is denied.

The claim for entitlement to service connection for chest 
pain as a chronic disability resulting from an undiagnosed 
illness is denied.

The claim for entitlement to service connection for headaches 
as a chronic disability resulting from an undiagnosed illness 
is denied.

The claim for entitlement to service connection for 
hemorrhoid symptoms as a chronic disability resulting from an 
undiagnosed illness is denied.

The claim for entitlement to service connection for 
psychiatric symptoms as a chronic disability resulting from 
an undiagnosed illness is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

